IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RAFAEL M. NAVARRO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4753

KRISTA ROSE NAVARRO-
MAXWELL,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Mandamus and Prohibition -- Original Jurisdiction.

Rafael M. Navarro, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of mandamus and prohibition is denied on the merits.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.